Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14,16,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeze Your Way Fit(Clean Eating Cauliflower Pizza Crust(and Cauliflower Bread Sticks!)) in view of Kielsmeir(US 5030470) and Claudpierre(Cauliflower Pizza Crust Recipe) as evidenced by Mayo Clinic(Organic foods: Are they safer? More nutritious?). 
	Regarding claim 14, Freeze Your Way Fit(aka Freeze) teaches a method of preparing frozen foods, including the steps of:
	-washing vegetables(cauliflower) to eliminate any residues(p.1, step one);
	-Removing the leaves of the cauliflower to isolate the edible head of the cauliflower(p.1, step one). Freeze does not teach the exact method of removal of the leaves but it would have been obvious to use a knife(a mechanical device) to remove the leaves since this is a conventional kitchen tool used for cutting vegetables.
	Cutting said cauliflower into portions the size of rice through the use of a shredder blade or hand grater(p.1, step one). As evidenced by https://www.fao.org/3/t0567e/t0567e07.htm#:~:text=Rice%20classification&text=IRRI%20uses%20the%20following%20scale,%3B%20and%20round%2C%20%3C%201.0, rice grains have a size of 5.50mm-7.50mm.
	Cooking said portions by way of steaming in the microwave(p.2, step two)
	Measuring predefined quantities of ingredients which comprise said portions of cauliflower, egg white(a whole egg inherently contains egg white) and a regulator for flavor comprising fennel, oregano, and parsley(p.2, step three). Freeze is silent on the amounts of the vegetables and egg whites in terms of percentages by weight since a head of cauliflower can vary in size. However, it would have been obvious to adjust the amount of cauliflower depending on the taste and nutritional value desired, with more cauliflower providing more nutritional value. Likewise, it would have been obvious to adjust the amount of egg white in order to achieve the desired structure and texture because egg white functions as a binder. 
	Homogenizing said ingredients by mixing in order to form a homogenous mixture(p.2, step three, see uniform mixture in picture). No specific apparatus for mixing is identified in Freeze so one of ordinary skill in the art would assume that this method is done by hand. However, electric hand and stand mixers are well known in art, so it would have been obvious to use one of these mixers(an apparatus for cutting and mixing) in order to form a homogenous mixture and save time for the user.
	Distributing said mixture on a pan in order to generate a layer of predetermined dimensions(dimensions are set based on the size of the pan)(p.2, step four). Freeze does not teach distributing the mixture on a plurality of surfaces. However, it would have been obvious to make multiple pizza crusts and distribute the mixture on a plurality of surfaces(pans) in order to accommodate a larger group or to have extra crusts to freeze for later(p.2, Pizza crusts can be frozen and saved for later without toppings).
	Freezing said layers by way of a freezer(p.2, Pizza crusts can be frozen and saved for later without toppings). As evidenced by FDA.gov(https://www.fda.gov/consumers/consumer-updates/are-you-storing-food-safely), freezers are kept at -18C. 
	Subjecting said layers to surface topping such as tomato sauce and cheese(p.2).
	Freeze is silent on the amount of pesticides in the vegetables. However, it would have been obvious to buy organic vegetables and thoroughly wash the vegetables in order to achieve a pesticides level lower than a preset threshold of 0.01mg/Kg. 
	As evidenced by The Mayo Clinic (https://www.mayoclinic.org/healthy-lifestyle/nutrition-and-healthy-eating/in-depth/organic-food/art-20043880#:~:text=Compared%20with%20produce%20grown%20using,the%20levels%20have%20been%20lowered.), organic vegetables contain lower level of pesticides than conventional vegetables(p.3). The Mayo Clinic also recommends washing and scrubbing fresh fruit and vegetables to remove pesticides(p.4). This article demonstrates that 1) the use of organic vegetables is ideal 2) organic vegetables have a low amount of pesticides, and 3) washing the vegetables well helps remove any trace amounts of pesticides. This provides further motivation to arrive at the claimed level of pesticides through conventional practices such as selection of organic vegetables and washing of the vegetables as stated above. 
	Freeze does not specifically teach freezing the cooked portions of vegetables by freezer to a temperature comprised between -10C and -30C. However, it also would have been obvious to make the riced cauliflower ahead of time and freeze it for future use. As evidenced by FDA.gov, freezers are kept at -18C. Since frozen, cooked riced cauliflower is commercially available in stores, it would have been obvious to freeze the cooked cauliflower ahead of time in order to save time during food preparation. 
	Freeze teaches cooking the diced cauliflower by steaming and not boiling. However, Claudepierre teaches making a cauliflower pizza crust by cooking grated cauliflower rice, mixing the cooked cauliflower to cheese and beaten egg, adding the egg mixture to a baking sheet, and baking for 15 minutes at 400F(p.17). Claudepierre teaches that when cooking the cauliflower rice, “Obviously, if you don’t have a microwave, you need to use a vegetable steamer or boil your cauliflower rice in water”(p.7). Therefore, it would have been obvious to cook the cauliflower rice by boiling instead of steaming since boiling is an equivalent method of steaming as taught in Claudepierre. 
Freeze does not specifically teach that the method is a commercial production method. However, since many people make and sell products in their home, it would have been obvious to prepare the frozen foods for commercial use, i.e. to be later be sold.  Furthermore, it would have been obvious to scale up the process in order to make products on a larger, commercial scale. Freeze provides motivation to make products in a batch method by teaching that one can freeze multiple pizza crusts for later use(p.2).
Freeze teaches arranging the layers of the pizza crust in a pan and cooking the layers prior to adding toppings. Freeze further teaches that the pizza can be frozen in a freezer at -18C but does not specifically teach spraying water on the layers at the end of the topping process, freezing the topped and water-sprayed pizza, packaging each topped, water sprayed and frozen layer, and storing each package at a temperature between -10 and -30C. However, Kielsmeir teaches a method of spray a solution of water and additives such as flavors or emulsifiers onto frozen shredded cheese so that it can be baked on a pizza crust when still in a frozen state(abstract, col 2, line 1-32). Kielsmier further teaches freezing the pizza and cheese product and packaging it for sale to home users(col 7, line 46-64). It would have been obvious to spray water with additives such as flavoring to the frozen topped pizza in order to allow for the user to bake the pizza with the cheese still frozen, thus saver the user time. It would have been obvious to further freeze, package, and store the pizza so that it can be sold to home users as taught in Kielsmier. 

	Regarding claim 16, Freeze teaches including cheese in with the cauliflower as a regulator for flavor enhancement. Freeze is silent on the amount of cheese in the pizza dough composition. However, it would have been obvious to adjust the amount of cheese depending on the taste and texture desired in the composition. For example, since cheese acts as a binder, it would have been obvious to adjust the amount of cheese in order to achieve a cohesive and functional dough. 
	Regarding claim 18, Freeze does not teach an intermediate step of storing and transferring said cooked and frozen vegetables. However, as stated above, it would have been obvious to purchase commercially available cooked and frozen riced vegetables or to make the rice vegetables ahead of time and store them in the freezer. If the vegetables were pre-purchased or made ahead of time, it would have been obvious to store and transfer the vegetables in a freezer up until the time of pizza dough preparation. 
	Regarding claim 19, Freeze teaches applying the mixture onto a pan in order to form the pizza crust. No specific definition is provided in the instant spec for the term “forming unit”. Therefore, a pan would be considered “a forming unit” under the broadest, most reasonable interpretation of said term. 

	

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeze Your Way Fit(Clean Eating Cauliflower Pizza Crust(and Cauliflower Bread Sticks!)) in view of Kielsmeir(US 5030470) and Claudpierre(Cauliflower Pizza Crust Recipe) further in view of Guess Who’s Cooking(Cauliflower Pizza Crust). 
Regarding claim 17, Freeze does not teach that the pizza crust comprises a cereal flour for a regulator of texture. However, Guess Who’s Cooking teaches a cauliflower pizza crust comprising cauliflower, whole wheat flour, an egg, salt, garlic powder, and dried oregano. It would have been obvious to include whole wheat flour(a cereal flour) in the cauliflower pizza crust mixture in Freeze since wheat flour comprises gluten which acts as a binder in dough products. It would have been obvious to adjust the amount of wheat flour in order to achieve a cohesive texture and the taste desired by the consumer. 

Response to Arguments

Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
	The applicant argues that Freeze does not specifically teach that the method is a commercial production method and that commercial products have a useful commercial shelf life of 18 months. However, no definition is provided in the spec for the term “commercial production”, and certainly not an extensive shelf life of 18 months. 
Therefore, one of ordinary skill in the art would give the term the broadest, most reasonable interpretation. According to Collinsdictionary.com “commercial” means “involving or relating to the buying or selling of goods” “production” means “the process of manufacturing or growing something in large quantities”.
Therefore, since many people make and sell products in their home, it would have been obvious to prepare large quantities of the frozen product for commercial use, i.e. to be later be sold. This would meet the limitation of the term “commercial production” under the broadest, more reasonable interpretation. 
Even if a home preparation was somehow different than a commercial production(to which the offices does not agree), there is no reason that one could not make multiple frozen crusts in order to scale up the process in a factory setting. In fact, Freeze provides motivation to make products in a batch method by teaching that one can freeze multiple pizza crusts for later use(p.2).
	The applicant argues that Freeze teaches against boiling the cauliflower rice since Freeze teaches to not add water to the cauliflower when cooking. However, Claudepierre teaches making a cauliflower pizza crust by cooking grated cauliflower rice, adding the cooked cauliflower to cheese and beaten egg, adding the egg mixture to a baking sheet, and baking for 15 minutes at 400F(p.17). Claudepierre teaches that when cooking the cauliflower rice, “Obviously, if you don’t have a microwave, you need to use a vegetable steamer or boil your cauliflower rice in water”(p.7). Therefore, it would have been obvious to cook the cauliflower rice by boiling instead of steaming since boiling is an equivalent method of steaming as taught in Claudepierre.  
	Claudepierre further teaches that it is important to drain any water left in the cooked cauliflower rice so that is does not get soggy(p.7). Therefore, it would have been obvious to drain any water left over from boiling the process in order to prevent the cauliflower from getting soggy as advised in Claudepierre. 
	The applicant argues that Freeze does not teach the claimed levels of pesticides. However, it would have been obvious to buy organic vegetables and thoroughly wash the vegetables in order to achieve a pesticides level lower than a preset threshold of 0.01mg/Kg. 
	As evidenced by The Mayo Clinic (https://www.mayoclinic.org/healthy-lifestyle/nutrition-and-healthy-eating/in-depth/organic-food/art-20043880#:~:text=Compared%20with%20produce%20grown%20using,the%20levels%20have%20been%20lowered.), organic vegetables contain lower level of pesticides than conventional vegetables(p.3). The Mayo Clinic also recommends washing and scrubbing fresh fruit and vegetables to remove pesticides(p.4). This article demonstrates that 1) the use of organic vegetables is ideal 2) organic vegetables have a low amount of pesticides, and 3) washing the vegetables well helps remove any trace amounts of pesticides. This provides further motivation to arrive at the claimed level of pesticides through conventional practices such as selection of organic vegetables and washing of the vegetables as stated above. As such, the applicant has not demonstrated that it would be unexpected to achieve the claimed level of pesticides through conventional practices. 
	The applicant argues that Kielsmier does not teach spraying of water on the topped pizza crusts then freezing as claimed. The applicant argues that Kielsmier instead teaches applying of frozen granules as toppings in food products. However, Kielsmier teaches forming the granules by spraying water onto shredded frozen cheese(abstract). Kielsmier further teaches that the frozen granules can be applied on unbaked pizza crust and then the pizza crust can be further frozen(col 7, line 49-53). Therefore, it would have been obvious to save a step by applying the cheese granules on the pizza crust, spraying water on the granules, then freezing the pizza crust and toppings in order to form frozen granules as desired in Kielsmier.  In either method, frozen cheese granules that are coated in water are present on the pizza crust. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791